Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-20-00530-CV

                                  Abelardo G. GONZALEZ,
                                          Appellant

                                               v.

                            Isidro R. ALANIZ and Pedro Morales,
                                         Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2020CVK001190D1
                         Honorable Jose A. Lopez, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
No costs of appeal are taxed in this case because appellant is indigent.

       SIGNED March 23, 2022.


                                                _____________________________
                                                Rebeca C. Martinez, Chief Justice